                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

Laura Ewing,                                )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )        No. 1:18-cv-1743-JRS-DML
                                            )
Med-1 Solutions, LLC,                       )
                                            )
       Defendant.                           )

                                   NOTICE OF APPEAL

       Notice is hereby given that Laura Ewing hereby appeals to the United States

Court of Appeals for the Seventh Circuit from the Final Judgment in this action, dated

January 25, 2021, and the Order on Motions for Summary Judgment, dated January 25,

2021. Copies of the Final Judgment (Dkt. 56), and the Order on Motions for Summary

Judgment (Dkt. 55) are attached hereto as Group Exhibit A.

                                                     Respectfully submitted,

                                                     Laura Ewing,

                                                     By: /s/ David J. Philipps_________
                                                     One of Plaintiff’s Attorneys
Dated: February 11, 2021

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com


                                                 1
John T. Steinkamp
John Steinkamp & Associates
5214 S. East Street
Suite D-1
Indianapolis, IN 46227
(317) 780-8300
(317) 217-1320 (FAX)
john@johnsteinkamandassociates




                                 2
                              CERTIFICATE OF SERVICE

        I, David J. Philipps, an attorney, hereby certify that on February 11, 2021, a copy
of the foregoing Notice of Appeal was filed electronically. Notice of this filing will be
sent to the following parties by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system.

Nicholas Moline,                          Nicholas.Moline@med1solutions.com
MED-1 Solutions, LLC
517 US Highway 31 North
Greenwood, IN 46142

John T. Steinkamp                         john@johnsteinkamandassociates
John Steinkamp & Associates
5214 S. East Street
Suite D-1
Indianapolis, IN 46227

/s/ David J. Philipps
David J. Philipps
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)




                                             3
